The opinion of the Court was delivered by
O’Neall, J.
That Solomon Strickland was a competent witness, seems to be clear.
The fact that he was a party to the note, is of itself no objection. Had he a pecuniary interest in favor of the plaintiff? He stood, at most, equally between the parties. If there was a preponderance in favor of either, it was in favor of the defendant ; for the note, if allowed in discount, would have discharged a portion of his debt to the defendant. His testimony deprived him of that advantage.
Whether Solomon was under any legal liability to the plaintiff is doubtful — something like a warranty of the note transferred would have to be shown before he would be.
Hpon the facts we only remark, that the verdict depended upon the credit to be given to the conflicting witnesses.
That made the very case, in which, above all others, the jury are to decide.
The motion is dismissed.
Wardlaw, Withers, Whitner and Glover, JJ., concurred.

Motion dismissed.